EXHIBIT 10.26

 


DIRECTORS’ COMPENSATION


 

The following table provides information on our compensation and reimbursement
practices for non-employee directors.  Neither Mr. Brunetti nor Mr. Kelly, each
employed by us, received any compensation for his Board activities.

 

Annual Director Retainer

 

$

35,000

 

Board Meeting Attendance Fees (per meeting)

 

$

1,500

 

Telephonic Meeting Attendance Fees (per meeting)

 

$

650

 

Committee Meeting Attendance Fees (per meeting)

 

$

1,500

 

Additional Retainer for Committee Chair:

 

 

 

Governance, Compensation & Nominating Committee

 

$

5,000

 

Operations, Nuclear & Environmental Committee

 

$

5,000

 

Audit Committee

 

$

10,000

 

Finance Committee

 

$

5,000

 

Stock Equivalent Units

 

$

52,800

 

 

We have a Stock Equivalent Plan for Non-Employee Directors to more closely align
directors’ interests with those of our shareholders.  Under this Stock
Equivalent Plan, which is filed as Exhibit 10.16 to this Form 10-K, directors
may receive an annual award of stock equivalent units with each unit having a
value equal to one share of our common stock.  Stock equivalent units do not
entitle a director to vote and are only payable as a distribution of whole
shares of the Company’s common stock upon a director’s disability or termination
of service.  The stock equivalent units fluctuate in value as the value of our
common stock fluctuates.  Additional stock equivalent units are accumulated upon
the payment of, and at the same value as, dividends declared on our common
stock.

 

On May 21, 2004, each non-employee director of the Company received an award of
3,287 stock equivalent units representing approximately $52,800 in cash value. 
Additional stock equivalent units were accumulated during 2004 as dividends were
paid on our common stock.  The number of stock equivalents for each non-employee
director is listed in the share ownership chart that is set forth below.

 

During 2004, directors were able to participate in a deferred compensation plan
that provided for deferral of director retainer and meeting fees until after
retirement from the Board.  A director could defer director retainer and meeting
fees into the Stock Equivalent Plan.  A director who elected to defer
compensation under this plan may receive a premium of 20% of the compensation
that is deferred.  In December 2004, the Board amended a number of executive and
director compensation plans, including the Stock Equivalent Plan for
Non-Employee Directors and the Non-Employee Directors Deferred Compensation
Plan, in part to comply with deferred compensation requirements of new
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
added by Section 885 of the American Jobs Creation Act of 2004, and other
legislation.  As a result of the amendments, participation in the Stock
Equivalent Plan for Non-Employee Directors and the Non-Employee Directors
Deferred Compensation Plan was frozen.  The plans will continue to operate in
accordance with their terms with respect to amounts deferred and/or awarded
prior to January 1, 2005.  It is expected that the plans will be amended in 2005
in order to achieve compliance with the new deferred compensation requirements
and that the deferral of compensation will again be permitted under these plans.

 

1

--------------------------------------------------------------------------------